Electronically Filed
                                                    Supreme Court
                                                    SCWC-XX-XXXXXXX
                                                    28-DEC-2018
                                                    12:29 PM

                         SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAII


        CHRISTIAN SAKAL, Respondent/Plaintiff-Appellant,

                               vs.

     ASSOCIATION OF APARTMENT OWNERS OF HAWAIIAN MONARCH,
Petitioner/Defendant-Appellee; JONAH SCOTT KOGEN, K&F 1984 LLC,
                     Defendants-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
     (CAAP-XX-XXXXXXX, CAAP-XX-XXXXXXX; CIV. NO. 14-1-1118)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
             (By: McKenna, Pollack, and Wilson, JJ.;
          and Recktenwald, C.J. dissenting separately,
                  with whom Nakayama, J. joins)

         Petitioner/Defendant-Appellee Association of Apartment
Owners of Hawaiian Monarch’s Application for Writ of Certiorari,
filed on November 30, 2018, is hereby rejected.
         DATED: Honolulu, Hawaii, December 28, 2018.
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson